Order entered January 7, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01459-CV

   STEVEN E. LAU, TRUSTEE OF THE STEVEN E. LAU TRUST, STEVEN E. LAU,
                INDIVIDUALLY, AND KEN MORRIS, Appellant

                                               V.

                    JAMES REEDER AND EDDIE CORBITT, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                            Trial Court Cause No. 98-00869-D

                                           ORDER
       The clerk’s record in this case does not include the October 29, 2014 motion to modify

the judgment, the October 30, 2014 amended motion to modify the judgment, the November 7,

2014 response to the amended motion to modify the judgment and the November 10, 2014 orders

concerning the amended motion to modify the judgment, which are required elements of the

clerk’s record. TEX. R. APP. P. 34.5(a)(6). Accordingly, we ORDER John Warren, County

Clerk of Dallas County, Texas, to prepare, certify and file within FIVE (5) days of the date of

this order a supplemental clerk’s record including each of these pleadings and orders.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE